Citation Nr: 1010467	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  07-26 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for leukemia, to 
include claimed as secondary to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus 
type II, to include claimed as secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1962 to May 1966. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA), 
which denied service connection for leukemia and diabetes 
mellitus type II.  

By way of history, in September 2006, the RO denied the 
Veteran's claims of entitlement to service connection for 
diabetes and leukemia.  The Veteran then submitted additional 
evidence and the RO readjudicated the claim in a January 2007 
rating decision.  The Veteran filed a timely notice of 
disagreement as to both rating decisions.  See 38 C.F.R. § 
20.302.  Therefore, the Board considers the September 2006 
rating decision to be the decision on appeal.   
 
The Board also notes that the Veteran requested a hearing in 
a letter dated August 2007.  The request for a hearing was 
withdrawn in a letter dated December 2009.  Therefore, no 
additional action in this regard is required.  See 38 C.F.R. 
§ 20.704(e) (2009).


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
Veteran's leukemia began in service, manifested to a 
compensable degree within a year after service, or is in any 
way causally related to active military service. 

2.  There is no competent medical evidence showing that the 
Veteran's diabetes mellitus, type II began in service, 
manifested to a compensable degree within a year after 
service, or is in any way causally related to active military 
service. 



CONCLUSIONS OF LAW

1.  Leukemia was not incurred in or aggravated by active 
military service, nor is such a disability presumed to have 
been incurred as a result of exposure to herbicides during 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.313 (2009).

2.  Diabetes mellitus, type II, was not incurred in or 
aggravated by active service, nor is such a disability 
presumed to have been incurred as a result of exposure to 
herbicides during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303 (2009).

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Where a Veteran served for ninety (90) days or more during a 
period of war, or during peacetime service after December 31, 
1946, and a chronic disease, such as diabetes mellitus, type 
II or leukemia, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2009).

Additionally, where a Veteran was exposed to an herbicide 
agent during active military, naval, or air service in the 
Republic of Vietnam, certain diseases, including Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, prostate cancer, respiratory 
cancers(cancers of the lung, bronchus, larynx, or trachea) 
and soft tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma) shall be 
service-connected, even though there is no record of such 
disease during service, where they become manifest to a 
degree of 10 percent or more any time after service.  38 
U.S.C.A. § 1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).  For the purposes of this section, the term 
"herbicide agent" means a chemical or an herbicide used in 
support of the United States and Allied Military Operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(ii) (2009).

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service include duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 501 (West 2002); 38 
C.F.R. §§ 3.307, 3.313 (2009).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




II.  Analysis 

The Veteran asserts that he is entitled to service connection 
for leukemia and diabetes mellitus, type II due to exposure 
to Agent Orange while he was stationed in Thailand.  He 
asserts that while stationed at Korat, the perimeter was 
sprayed with defoliants and pesticides to control vegetation 
and insects.  

The Veteran has not shown that he had service in the Republic 
of Vietnam.  The Joint Services Records Research Center 
(JSRRC) attempted to verify herbicide exposure outside 
Vietnam.  They stated, "We cannot document or verify that 
herbicides were sprayed, stored, tested, or transported at 
Korat Royal Thai Air Force Base or Thailand during 1965 and 
1966.  Our research at this time indicates that herbicides 
were not sprayed near U.S. personnel in Thailand.  Herbicides 
were only sprayed in Thailand for test purposes in the early 
1960's in a coastal area, near Pranburi Thailand."  

The Board acknowledges the photographs and the Internet 
evidence submitted by the Veteran.  The photographs show the 
base where the Veteran was stationed and pictures of the 
surrounding area.  However, this evidence does not 
substantiate exposure to herbicides in service, nor does it 
aid the Veteran's contentions.  The Internet evidence 
discusses how Agent Orange was sprayed in Florida before it 
was used in Vietnam.  The evidence does not address the 
specifics of this Veteran's case or substantiate his 
assertions of Agent Orange/herbicide exposure.  

Because there is no evidence that the Veteran served in 
Vietnam and the Veteran's claimed herbicide exposure in 
Thailand has not been verified, presumptive service 
connection is not warranted for leukemia and diabetes 
mellitus.

As for service connection on a direct basis, the evidentiary 
record fails to establish the presence of leukemia or 
diabetes mellitus in service or sufficiently proximate to 
service to suggest that leukemia or diabetes mellitus is in 
any way related to service.  See generally Combee v. Brown, 
34 F.3d 1039 (1994).  There is no medical opinion causally 
linking these diseases to service, and the question of 
causation is not within the realm of lay knowledge so as to 
be supported by the Veteran's own statements.  See Espiritu 
v. Derwinski, 2 Vet. App. 492(1992); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

While the Veteran relates his diseases to service, a review 
of his service treatment records shows no treatment for 
leukemia or diabetes mellitus.  The Veteran's enlistment 
examination in June 1962 showed that the Veteran was healthy 
and qualified for service.  There were no complaints of, or 
findings of, leukemia or diabetes mellitus in service and his 
separation examination dated in April 1966 was also negative 
for any findings or complaints regarding diabetes or 
leukemia.  

The first medical records showing treatment for leukemia and 
diabetes are in 1992 and 1999 respectively.  The Veteran's 
leukemia and diabetes did not begin in service, nor can they 
be presumed to have had their onset in service.  38 C.F.R. 
§§ 3.307, 3.309.  The diagnosis of leukemia occurred after 
the Veteran went in for a routine check-up in December 1991 
and was found to have an elevated white blood cell count.  
The Veteran stated that it was the first time he was aware of 
having an elevated white blood cell count and that blood work 
taken a year prior did not show elevated white blood cell 
counts.  Not one of the Veteran's post service medical 
reports, including his Social Security Administration 
records, attributes leukemia or diabetes to service or any 
event in service.

Here, the service treatment records are negative.  There is 
no medical evidence to show that leukemia or diabetes was 
diagnosed until over 20 years after service.  This gap of 
time between service and the first post-service medical 
evidence of leukemia and diabetes is, in itself, evidence 
against the Veteran's claims.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period 
without medical complaint can be considered as a factor 
against a service connection claim).  The record is also 
devoid of any medical evidence or competent opinion 
supporting a nexus between the Veteran's leukemia and 
diabetes and service.  Under these circumstances, the Board 
finds that the preponderance of the evidence is against a 
finding that the Veteran's leukemia and diabetes mellitus 
began during, or as the result of, service.

The Veteran's appellate assertions which relate his leukemia 
and diabetes mellitus to claimed Agent Orange exposure are 
acknowledged.  However, the Veteran has not been shown to 
possess the requisite medical training or credentials needed 
to render a competent opinion as to medical diagnosis or 
causation in this type of case.  Accordingly, his lay opinion 
does not constitute competent medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  In addition, the other objective evidence of 
record simply does not support his appellate assertions. 

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable and the 
claims for service connection for leukemia and diabetes must 
be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

III.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

The aforementioned notice requirements were satisfied in 
notification letters issued in June 2005, August 2005 and May 
2006.  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records, pertinent treatment 
records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  To that end, the 
claims file contains the service treatment records, VA 
treatment records and private treatment records.  

The Board acknowledges that the Veteran was not examined for 
the purpose of addressing his service connection claims for 
leukemia and diabetes mellitus; however, given the facts of 
this case a VA examination is not required.  VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A(d). 

In this case, there is no credible, competent evidence 
indicating that leukemia and diabetes may be associated with 
service.  There is no competent evidence indicating a nexus 
between service and the Veteran's diseases.  Thus, the 
evidence does not warrant the conclusion that a remand for an 
examination and/or opinion is necessary to decide the claims 
of service connection for leukemia and diabetes mellitus.  
See 38 C.F.R. § 3.159(c)(4).  Again, the post-service 
treatment records provide no basis to grant the claims.  

The outcome of the Veteran's claims hinges on what occurred, 
or more precisely what did not occur, during service and the 
Veteran's current diseases.  In the absence of evidence 
demonstrating in-service herbicide exposure and evidence 
suggesting that his current diseases are related to that 
exposure or some other event of service, a VA examination is 
not needed.  Because the evidence of record is sufficient to 
make a decision on the claims, VA is not required to provide 
the Veteran with a medical examination absent a showing by 
the Veteran of a causal connection between his diseases and 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Such 
is not present in this case.  

In sum, the Board finds that VA has satisfied its duties to 
notify and to assist the Veteran in this case.  No further 
assistance to the Veteran with the development of evidence is 
required and the evidence of record provides sufficient 
information to adequately evaluate the claims.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for leukemia, to include 
claimed as secondary to herbicide exposure, is denied.

Entitlement to service connection for diabetes mellitus type 
II, to include claimed as secondary to herbicide exposure, is 
denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


